                                 Copy Mailed to Pro Se Plaintiff of Record


                            UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                            February 6, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        The settlement conference scheduled for Monday, February 10, 2020, at 10:00 AM,

before the Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of King

v. Mount Sinai Health System, 18-cv-12003 (NSR) (LMS), has been cancelled.
